Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

DETAILED ACTION

Response to Amendment
2.	Applicant’s amendment to the claims, filed on June 22, 2021, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on June 22, 2021, regarding the allowability of the current application has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.
	Particularly, it has been determined that a combination of the prior arts to separately combine the respective aspect ratio ranges of the upper portion and lower portion of the contact hole, and the width of the lower side of the lower portion for the claimed device having first metal film with high adhesion with the semiconductor substrate and second metal film embedded in the contact hole would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed in combination with the additionally claimed limitations.




Examiner’s Amendment
4.	Authorization for this examiner’s amendment was given in an interview with Mika Hori on July 28, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
The following claims are amended:

Change Claim 1 to:
1. (Currently Amended):	A semiconductor device, comprising:
a semiconductor substrate having a first main surface and a second main surface opposite to the first main surface, the semiconductor substrate including:
a first semiconductor region of a second conductivity type provided closer to the first main surface than the second main surface of the semiconductor substrate,
a second semiconductor region of a first conductivity type, provided at a side of the second main surface  with respect to the first semiconductor region;
an element structure provided in the semiconductor substrate
an interlayer insulating film provided on the first main surface of the semiconductor substrate and covering the element structure, the interlayer insulating film including:

a second insulating film provided on the first insulating film and being made from an insulation material having an etching rate faster than an etching rate of an insulation material of the first insulating film with respect to hydrofluoric acid or dilute hydrofluoric acid,
a contact hole penetrating through the interlayer insulating film and reaching the first main surface of the semiconductor substrate, the contact hole including a lower portion disposed in the first insulating film and an upper portion disposed in the second insulating film, and having a side wall with a step between the upper portion and the lower portion, a width of the upper portion being greater than a width of the lower portion in a direction parallel to the first main surface of the semiconductor substrate, the upper portion having an aspect ratio in a range of 0.5 to 1.5, the lower portion having an aspect ratio in a range of 0.5 to 1.5;
a first metal film provided along an inner surface of the contact hole, the first metal film having high adhesion with the semiconductor substrate and forming an ohmic contact with the semiconductor substrate;
a second metal film embedded in the contact hole, on the first metal film; and
a first electrode provided on the interlayer insulating film and the second metal film, and electrically connected to the first semiconductor region via the second metal film and the first metal film, wherein
the lower portion has an upper side facing the upper portion and a lower side facing the first semiconductor region, and a width of the lower side of the lower portion of the contact hole is equal to or greater than 0.3µm and less than 1.0µm.



10. (Currently Amended):	The semiconductor device according to claim 1, further
comprising:
a third semiconductor region in contact with the second semiconductor region, and being providedthe second main surface 
a second electrode electrically connected to the third semiconductor region, wherein the element structure further comprises:

a fourth semiconductor region of the first conductivity type, selectively provided on the first semiconductor region,
a trench penetrating through the first semiconductor region and reaching the second semiconductor region,
a gate insulating film provided in the trench in contact with the first semiconductor region at a portion between the second semiconductor region and the fourth semiconductor region, and
a gate electrode provided in in the trench on the gate insulating film.

Claims 11-23 are canceled.





Allowable Subject Matter
5.	Claims 1-3 and 5-10 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 1, “a width of the upper portion being greater than a width of the lower portion in a direction parallel to the first main surface of the semiconductor substrate, the upper portion having an aspect ratio in a range of 0.5 to 1.5, the lower portion having an aspect ratio in a range of 0.5 to 1.5;
a first metal film provided along an inner surface of the contact hole, the first metal film having high adhesion with the semiconductor substrate and forming an ohmic contact with the semiconductor substrate;
a second metal film embedded in the contact hole, on the first metal film; …
wherein
the lower portion has an upper side facing the upper portion and a lower side facing the first semiconductor region, and a width of the lower side of the lower portion of the contact hole is equal to or greater than 0.3µm and less than 1.0µm” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818